DETAILED ACTION
This action is pursuant to the claims filed on October 25, 2018. Claims 1-16 are pending. A first action on the merits of claims 1-16 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aiken et al. (U.S. PGPub. No. 2009/0275827, cited in IDS), and further in view of Marecki (U.S. PGPub. No. 2015/0351652, cited in IDS).
In regards to independent claims 1 & 9 and claims 2, 6, 10 & 14, Aiken discloses a system (system 10 in Fig. 1) and a method, comprising:
transmitting electrical signals between one or more pairs of body-surface electrodes (patch electrodes 18, 20 & 22 in Fig. 1), which are configured to be attached to a body of a patient and to transmit electrical signals into the body ([0036]: the patch electrodes 18, 20, 22 provide RF or navigational signal injection paths and/or are used to sense electrical potentials); and 
a processor (electronic control unit 32 in Fig. 1), which is configured to:
acquire/receive signals indicative of electrical potentials that are acquired by outer-facing electrode of a medical probe inserted in an organ of the patient, resulting from the transmitted electrical signals (catheter 126 in Fig. 14 comprises a plurality of electrodes 128 which are contacting electrodes; the catheter is positioned within electrical field created in the heart, [0097]);
based on the signals indicative of the electrical potentials acquired by the outer-facing electrode, estimate a proximity of the medical probe to surface tissue of the organ (electrical coupling index (ECI) is used to determine which of the contact mapping electrodes 128 are in contact with or in close proximity to the tissue 16, [0062],  [0097]-[0098]); and
based on the signals indicative of the electrical potentials acquired by electrodes, estimate a position of the medical probe within the organ ([0010]-[0011], [0057], [0079]: ECU is further configured to receive location coordinates corresponding to a location of the electrode dependent on the ECI value is shown in a 2D reconstruction of the heart as shown in exemplary Fig. 6).
While Aiken contemplates the use of inner-facing electrodes in an alternative embodiment ([0097]: non-contacting electrodes), it is silent as to the processor configured to acquire signals by an inner-facing electrodes on the medical probe.
Marecki teaches a medical probe (catheter 10 in Fig. 1) comprising both outer-facing electrodes and inner-facing electrodes facing directly opposite to the outer-facing electrodes along a plurality of splines (electrodes 74a and 74b in Fig. 5A), thus meeting claims 6 & 14. Marecki further teaches that to detect tissue proximity, voltage measured between adjacent pair of inner-facing electrodes, adjacent pair of outer-facing electrodes or opposing pair of inner- and outer- facing electrodes are used to derive impedance measurements ([0094]). Note that the impedance measurements are dependent on the position of and a known geometrical relation between the outer-facing electrodes and/or the inner-facing electrodes, thus meeting claims 2 & 10.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Aiken and further incorporate the electrophysiological (EP) mapping catheter of Marecki so that the processor is configured to estimate the proximity of the EP catheter to surface tissue of the heart based upon the electrical potentials/voltage measurements acquired by both the inner- and outer- facing electrodes as doing so provides a more accurate estimate of tissue proximity ([0094]).  
In regard to claims 3 & 11, Aiken further discloses transmitting varying frequencies between the electrodes along the catheter and the body-surface electrode ([0098]-[0099]). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Aiken so that the body-surface electrodes inject navigational signal disclosed in paragraph [0036] and measure voltage between opposing inner and outer facing electrodes as taught by Marecki, thereby arrive at the claimed invention. Obtaining multiple voltage measurements from multiple frequencies reduces the time required for mapping and/or EP measurement procedures ([0099]). 
In regards to claims 5 & 13, in view of the combination in claim 11, the Aiken/Marecki combination provides for the method step and the processor as claimed since the impedance measurements used for proximity detection and position of the electrodes in the heart are based upon the impedances across the inner-facing and the outer-facing electrodes at varying frequencies. 
In regards to claims 7, 8, 15 &16, Aiken/Marecki combination further discloses wherein the one or more pairs of body-surface electrodes configured to receive electrical potentials propagating in blood or in tissue in contact with the outer-facing electrode ([0036]: the patch electrodes 18, 20, 22 provide RF or navigational signal injection paths and/or are used to sense electrical potentials).
Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aiken and Marecki as applied to claim 3/1 or 11/9 above, and further in view of Sun et al. (hereinafter ‘Sun’, U.S. Pat. No. 6,391,024, cited in IDS).
In regards to claims 4 & 12, Aiken/Marecki combination discloses the invention substantially as claimed in claim 3/1 or 11/9, respectively and discussed above. 
However, Aiken/Marecki combination does not disclose wherein the processor is configured to estimate the tissue proximity by calculating a ratio between a first impedance and a second impedance that were derived from the acquired potentials at the first and second frequencies, respectively, and calculating the tissue proximity based on the ratio.
Sun teaches that impedance measurements taken at two different frequencies (high and low frequencies) and the variations between the two impedances are used to better assess electrode/tissue contact. This is based on the experimental data which show that during electrode/tissue contact, the difference between a high-frequency impedance and a low-frequency impedance is greater than the difference between impedances at the same two frequencies when the electrode is in the blood pool. (col. 18, ln. 62- col. 20). One way to observe such difference is to calculate the ratio of the two impedances so that when the ratio deviates from a threshold value of approximately +/- 0.1 to +/-0.15, it indicates at least partial electrode/tissue contact and anything greater than +/-0.15 indicates substantially complete electrode/tissue contact (col. 19. ln. 49- col. 20, ln. 25). Given that Aiken already discloses measuring impedances at multiple frequencies to determine proximity of the electrode to the tissue, it would have been obvious to one of ordinary skill in the art to further configure the processor to obtain at least two impedance values measured at low and high frequencies and obtain a metric such as a ratio or percent change or any of the known metrics to further determine incomplete, partial and complete tissue electrode tissue contact and the location of the electrodes/catheter (col. 19. ln. 49- col. 20, ln. 25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/7/2022